Citation Nr: 0628620	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-37 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation greater than 30 percent 
for an award of service connection for post-traumatic stress 
disorder (PTSD), effective from April 25, 2003. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran service connection 
and a 30 percent evaluation for PTSD, effective April 25, 
2003.  The veteran appeals the initial 30 percent evaluation 
assigned for this psychiatric disorder.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant and his 
representative if further action on his part is required.


REMAND

In correspondence dated in November 2005, the RO offered the 
veteran the opportunity to present oral testimony and other 
evidence and exhibits in support of his claim.  In a written 
response that was received in January 2006, prior to the file 
being forwarded to the Board, the veteran requested a hearing 
before a traveling Veterans' Law Judge sitting at the RO.  
Therefore, the case must be remanded to the RO to comply with 
his request.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) 
apply to all elements of a claim.  Upon a review of the file, 
it appears that this case must be remanded for proper notice 
to the veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The case is therefore REMANDED to the RO for the following 
actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Pursuant to the veteran's request 
that was received in January 2006, the RO 
must place the veteran's name on the 
docket for a hearing before a traveling 
Veterans' Law Judge at the RO, according 
to the date of receipt of his request to 
be rescheduled for such a hearing.  The 
veteran and his representative should be 
afforded the opportunity to review his 
claims folder before the date of the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

